DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant's arguments filed November 16, 2020 have been fully considered but are moot due to Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1, 2, 4-6, 8, 9, 11, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (hereinafter Ahn) US-PG-PUB No. 2015/0341714 in view of Saarinen US-PG-PUB No. 2001/0011993 and further in view of Choi et al. (hereinafter Choi) US-PG-PUB No. 2019/0079556.

Regarding claim 1, Ahn teaches
A display device (Figs. 3 and 4 show a display apparatus 1000), comprising: 
a display panel (Figs. 3 and 4 show a display panel 110); 
a bottom cover (Fig. 3 shows a cover part 200) having a bottom surface (Fig. 3 shows a bottom portion 210) paced a predetermined distance from a rear surface (Fig. 4 shows a second surface S2) of the display panel 110 as shown in Fig. 3 and Para. [0062], Lines 1-8, the bottom cover (i.e. cover part 200) being configured to accommodate the display panel 110 as shown in Fig. 3 and Para. [0062], Lines 1-8. 
Fig. 4 and Para. [0024] show a first vibration member (i.e. first pair piezoelectric element) 310 form by multiple vibration members (i.e. first and second piezoelectric elements) are attached to left region of the second surface (i.e. rear surface) S2 of the display panel 110,
Fig. 4 further shows the multiple vibration members (i.e. first and second piezoelectric elements) of first vibration member (i.e. first pair piezoelectric element) 310 are spaced apart from each other by a predetermined distance. 
Fig. 4 and Para. [0024] show a second vibration member (i.e. second pair of piezoelectric elements) 320 form by multiple vibration members (i.e. third and fourth piezoelectric element).
Ahn further teaches each of the first to fourth piezoelectric elements is configured to reproduce a sound, wherein the first and second piezoelectric elements together amplify a pressure of the sound in a first frequency range from 130 Hz to 350 Hz since the first vibration member (i.e. first pair piezoelectric element (i.e. first and second piezoelectric elements)) 310 includes a frequency range from about 20 hertz (Hz) to about 1 kHz that encompasses the claimed range from 130 Hz to 350 Hz..…Para. [0086], Lines 5-9. Ahn also teaches that the third and fourth piezoelectric since the second vibration member (i.e. second pair of piezoelectric elements (i.e. third and fourth piezoelectric elements)) 320 includes a frequency range from about 1 kilohertz (kHz) to about 20 kHz different from range from about 20 hertz (Hz) to about 1 kHz.…Para. [0086], Lines 5-9.
Ahn does not explicitly teach that the first piezoelectric element and the second piezoelectric element respectively arranged in a first direction along a longitudinal axis of the display panel and spaced apart from each other by a first distance in the first direction, and the third and the fourth piezoelectric elements are spaced apart from each other by a second distance arranged in a second direction intersecting the first direction.
Saarinen teaches in Fig. 3a of two speakers 24a and 24c respectively arranged in a direction along a longitudinal axis of the display panel and spaced apart from each other by a distance in the direction along a longitudinal axis of the display panel, and another two speaker 24d and 24b are spaced apart from each other by a second distance arranged in a second direction intersecting the direction along a longitudinal axis of the display panel.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the arrangement of the multiple vibration members, as taught by Ahn, with the speaker arrangement, as taught by Saarinen, with the motivation that by combining both teaching the device would be able to generated quality stereo effect sound that enhance the stereophonic reproduction of the device.
The combination of Ahn and Saarinen do not explicitly teach that the first and fourth piezoelectric elements each have an elliptical shape longitudinal in the direction along the first direction.
Choi teaches of sound-generating devices each having an elliptical shape (Para. [0164], Lines 1-6). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of multiple vibration members, as taught by the combination of Ahn and Saarinen, with the sound-generating devices having the elliptical shape, as taught by Choi since a change in the shape of a prior art device is a design consideration within the skill of the art. The motivation is to improving the sound quality in the longitudinal direction.

Regarding claim 2, the combination of Ahn, Saarinen and Choi teach all the features with respect to claim 1 as outlined above. 
The combination of Ahn, Saarinen and Choi do not explicitly teach that the first distance is 9 to 15 times a thickness of the display panel.
However, it would have been an obvious matter of design choice to set the first distance to be larger than a thickness of the display panel to improve the efficiency of the display device, since such a modification would have involved a mere change in the dimension or size of the first distance. A person of ordinary skill in the art recognizes and understands that the first distance may be any suitable dimension or size to improve the efficiency of the display device. The benefit of selecting an appropriate dimension or size is to improve the user experience by identifying the optimum dimension or size that provides superior performance.

Regarding claim 4, the combination of Ahn, Saarinen and Choi teach all the features with respect to claim 1 as outlined above. 
The combination of Ahn, Saarinen and Choi do not explicitly teach that the first distance is 63 mm to 115 mm.
It would have been an obvious matter of design choice to set the first distance to be a specify dimension or size, since such a modification would have involved a mere change in the dimension or size of the first distance.  A person of ordinary skill in the art recognizes and understands that the first distance may be any suitable dimension or size to improve the efficiency of the display device. The benefit of selecting an appropriate dimension or size is to improve the user experience by identifying the optimum dimension or size that provides superior performance.

Regarding claim 5, the combination of Ahn, Saarinen and Choi teach all the features with respect to claim 4 as outlined above. Ahn inherently teaches that the first frequency range has a continuous span of at least 20 Hz between 130 Hz and 350 Hz since this ranges fall within the audio spectrum which is the audible frequency range at which humans can hear…Para. [0086], Lines 5-9.

Regarding claim 6, the combination of Ahn, Saarinen and Choi teach all the features with respect to claim 1 as outlined above. Ahn teaches in Fig. 4 that the first vibration member (i.e. first pair piezoelectric element) 310 and second vibration member (i.e. second pair of piezoelectric elements) 320 form by multiple vibration members arranged at different positions…Para. [0078], Lines 4-6.

Regarding claim 8, the combination of Ahn, Saarinen and Choi teach all the features with respect to claim 1 as outlined above. Ahn teaches that the first frequency range and the second frequency range are adjacent to each other (Para. [0086], Lines 5-9).

Regarding claim 9, the combination of Ahn, Saarinen and Choi teach all the features with respect to claim 1 as outlined above. 
The combination of Ahn, Saarinen and Choi do not explicitly teach that the second distance is 75 mm to 105 mm.
It would have been an obvious matter of design choice to set the second distance to be a specify dimension or size, since such a modification would have involved a mere change in the dimension or size of the second distance.  A person of ordinary skill in the art recognizes and understands that the second distance may be any suitable dimension or size to improve the efficiency of the display device. The benefit of selecting an appropriate dimension or size is to improve the user experience by identifying the optimum dimension or size that provides superior performance.

Regarding claim 11, the combination of Ahn, Saarinen and Choi teach all the features with respect to claim 1 as outlined above. Ahn inherently teaches that the first and second vibration members (i.e. first and second pair of piezoelectric elements) 310 and 320 form by multiple vibration members (i.e. first to fourth piezoelectric elements) comprises a first surface, a second surface, and a piezoelectric layer arranged between the first surface and the second surface, the first surface and the second surface having a shape of a flat plate, facing in opposite directions 

Regarding claim 12, the combination of Ahn, Saarinen and Choi teach all the features with respect to claim 11 as outlined above.
The combination of Ahn, Saarinen and Choi do not explicitly teach a first double-sided tape surface-attached to the first surface and the rear surface of the display panel.
	Choi teaches in Fig. 7 of an adhesion member (i.e. double-sided tape surface) 402 provided on a particular portion is the sound-generating device 1600 is adhered to the rear surface of the display panel 100 (Para. [0111], Lines 3-13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device, as taught by the combination of Ahn, Saarinen and Choi, with the double-sided tape, as taught by Choi. The motivation is to use the double-sided tape to mechanically secure the first to fourth piezoelectric elements to the display in place.

Regarding claim 20, the combination of Ahn, Saarinen and Choi teach all the features with respect to claim 1 as outlined above. Saarinen teaches in Fig. 3a that the first and second piezoelectric elements (e.g. two speakers 24a and 24c) are in a first line, and the third (e.g. speaker 24d) and fourth (e.g. speaker 24b) piezoelectric elements are on a second line and a third line, respectively, different from the first line.

6.	Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ahn et al. (hereinafter Ahn) US-PG-PUB No. 2015/0341714, Saarinen US-PG-PUB No. 2001/0011993 and Choi et al. (hereinafter Choi) US-PG-PUB No. 2019/0079556 further in view of Harris US-PG-PUB No. 2018/0249248.

Regarding claim 10, the combination of Ahn, Saarinen and Choi teach all the features with respect to claim 1 as outlined above. 
The combination of Ahn, Saarinen and Choi do not explicitly teach that the display panel has two or more peak points of sound pressure within the first frequency range and the second frequency range.
	Harris teaches in Fig. 3 of the display panel has two peak points 180 and 120 of sound pressure within the frequency ranges….Para. [0050].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device, as taught by the combination of Ahn, Saarinen and Choi, with the display panel has two peak points of sound pressure within the first frequency range and the second frequency range, as taught by Harris, with the motivation that by combining each teaching the device would be able to determinate the peak-to-peak sound pressure level within the frequency ranges.

Regarding claim 15, the combination of Ahn, Saarinen and Choi teach all the features with respect to claim 1 as outlined above. 
The combination of Ahn, Saarinen and Choi do not explicitly teach a difference in peak-to-peak sound pressure level between a peak point of the first frequency range and a peak point of 
Harris teaches in Fig. 3 a difference in peak-to-peak sound pressure level between a peak point of the first frequency range 118 and a peak point of the second frequency range 120 is equal to 10 dB, the first frequency range and the second frequency range being adjacent to each other….Para. [0050].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device, as taught by the combination of Ahn, Saarinen and Choi, with the display panel has two peak points of sound pressure within the first frequency range and the second frequency range, as taught by Harris, with the motivation that by combining each teaching the device would be able to determinate the peak-to-peak sound pressure level within the frequency ranges.

7.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ahn et al. (hereinafter Ahn) US-PG-PUB No. 2015/0341714, Saarinen US-PG-PUB No. 2001/0011993 and Choi et al. (hereinafter Choi) US-PG-PUB No. 2019/0079556 further in view of Yamada et al. (hereinafter Yamada) US-PG-PUB No. 2015/0043758.

Regarding claim 13, the combination of Ahn, Saarinen and Choi teach all the features with respect to claim 12 as outlined above. 
The combination of Ahn, Saarinen and Choi do not explicitly teach a metal plate arranged between the first surface and the first double-sided tape.
Yamada teaches in Fig. 18 of a reinforcing member 31 (i.e. sheet metal) arranged between the piezoelectric element 7 and the joining member 30…Para. [0170], Lines 1-11.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device, as taught by the combination of Ahn, Saarinen and Choi, with the sheet metal, as taught by Yamada, with the motivation that by combining each teaching the device would able to use the sheet metal as reinforcement to securely bond the components in place.

8.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ahn et al. (hereinafter Ahn) US-PG-PUB No. 2015/0341714, Saarinen US-PG-PUB No. 2001/0011993 and Choi et al. (hereinafter Choi) US-PG-PUB No. 2019/0079556 further in view of Nabata et al. (hereinafter Nabata) US-PG-PUB No. 2015/0018046.

Regarding claim 14, the combination of Ahn, Saarinen and Choi teach all the features with respect to claim 11 as outlined above. 
The combination of Ahn, Saarinen and Choi do not explicitly teach a buffer member arranged between the second surface and the bottom surface of the bottom cover.
Nabata teaches in Fig. 3D of a buffer 31 arranged between the microphone 42 and a back face of a housing 60…Para. [0093], Lines 1-26.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device, as taught by the combination of Ahn, Saarinen and Choi, with the buffer, as taught by Nabata, with the motivation that by .

9.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (hereinafter Ahn) US-PG-PUB No. 2015/0341714 in view of Choi et al. (hereinafter Choi) US-PG-PUB No. 2019/0079556.

Regarding claim 17, Ahn teaches
A display device (Figs. 3 and 4 show a display apparatus 1000), comprising: 
a display panel (Figs. 3 and 4 show a display panel 110); 
a bottom cover (Fig. 3 shows a cover part 200) having a bottom surface (Fig. 3 shows a bottom portion 210) paced a predetermined distance from a rear surface (Fig. 4 shows a second surface S2) of the display panel 110 as shown in Fig. 3 and Para. [0062], Lines 1-8, the bottom cover (i.e. cover part 200) being configured to accommodate the display panel 110 as shown in Fig. 3 and Para. [0062], Lines 1-8. 
Fig. 4 and Para. [0024] show a first vibration member (i.e. first pair piezoelectric element) 310 form by multiple vibration members (i.e. first and second piezoelectric elements) are attached to left region of the second surface (i.e. rear surface) S2 of the display panel 110,
Fig. 4 further shows the multiple vibration members (i.e. first and second piezoelectric elements) of first vibration member (i.e. first pair piezoelectric element) 310 are spaced apart from each other by a predetermined distance to reproduce a sound and to reinforce a first frequency range from 130 Hz and 350 Hz since the first vibration member (i.e. first pair piezoelectric element (i.e. first and second piezoelectric elements)) 310 includes a frequency range from about 20 hertz 
Ahn further teaches in Fig. 4 that a second vibration member (i.e. second pair of piezoelectric elements) 320 arranged in series with the first vibration member (i.e. first pair piezoelectric element (i.e. first and second piezoelectric elements)) 310 on the rear surface of the display panel 110, the second vibration member (i.e. second pair of piezoelectric elements) 320 form by multiple vibration members (i.e. third and fourth piezoelectric element) are spaced apart from each other by the predetermined distance (Fig. 4 and Para. [0024]).
Ahn does not explicitly teach that the first to the fourth piezoelectric elements are on a same horizontal line.
Choi teaches in Fig. 26a of four sound-generating device 1600 are on a same horizontal line.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the arrangement of the multiple vibration members, as taught by Ahn, with the sound-generating device arrangement, as taught by Choi, with the motivation that by combining both teaching the device would be able to generated quality stereo effect sound that enhance the stereophonic reproduction of the device.
The combination of Ahn and Choi do not explicitly teach that the first and second piezoelectric elements each have a rectangular or elliptical shape longitudinal in the first direction along the first distance between the first and second piezoelectric elements.
Choi teaches of sound-generating devices each having an elliptical shape (Para. [0164], Lines 1-6). 
.

10.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ahn et al. (hereinafter Ahn) US-PG-PUB No. 2015/0341714, Saarinen US-PG-PUB No. 2001/0011993 and Choi et al. (hereinafter Choi) US-PG-PUB No. 2019/0079556 further in view of Yun et al. (hereinafter Yun) US-PG-PUB No. 2017/0153703.

Regarding claim 13, the combination of Ahn, Saarinen and Choi teach all the features with respect to claim 12 as outlined above. 
The combination of Ahn, Saarinen and Choi do not explicitly teach that the first to the fourth piezoelectric elements are connected to a first FPC (flexible printed circuit) and a second FPC.
Yun teaches in Fig. 3 of four piezoelectric actuator assemblies 310, 312, 314, and 316 connected to two flexible printed circuits (FPCs) 306 and 308…Para. [0029], Lines 1-13.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device, as taught by the combination of Ahn, Saarinen and Choi, with the first to the fourth piezoelectric elements connected to the first .
Conclusion
11. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA M MCKINNEY whose telephone number is (571)270-3321.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferring using USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571)272-7574.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  


/ANGELICA M MCKINNEY/Examiner, Art Unit 2653 
/FAN S TSANG/Supervisory Patent Examiner, Art Unit 2653